Citation Nr: 0711593	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-32 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
2003, for service connection for chemical burns with post-
inflammatory hyperpigmentation.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chemical burns with post-inflammatory 
hyperpigmentation.  

3.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran requested that he be afforded a VA Travel Board 
hearing at the time he submitted his substantive appeal in 
September 2004.  The veteran was scheduled for his hearing in 
September 2005.

The veteran failed to report for his hearing.  He has not 
provided evidence of good cause for his failure to appear and 
has not asked that the hearing be rescheduled.  Accordingly, 
the request for a Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2006).  

The veteran's case was certified on appeal to the Board in 
September 2005.  He submitted evidence to the RO, consisting 
of a copy of a service medical entry regarding the left knee, 
in February 2006.  The RO forwarded the evidence to the Board 
and it was received in March 2006.  As the evidence is 
unrelated to any of the issues on appeal, the Board need not 
address the evidence or refer it to the RO.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2006).

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in March 2007.  The motion 
was granted that same month.

The issue of a rating in excess of 10 percent for chemical 
burns with post-inflammatory hyperpigmentation is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
chemical burns, with post-inflammatory hyperpigmentation, was 
received on April 11, 2003.

2.  The veteran's chronic, minimal, inactive pulmonary 
tuberculosis has been inactive since 1945, and is currently 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 11, 
2003, for service connection for chemical burns with post-
inflammatory hyperpigmentation have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2006).

2.  The criteria for a compensable evaluation for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.96, 4.97, Diagnostic Code 
6723 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

In the present case, the veteran submitted his claim for 
service connection for chemical burns and a compensable 
rating for his inactive tuberculosis in April 2003.  The RO 
wrote to the veteran in April 2003.  The letter explained the 
claims process, what actions would be taken and how the 
veteran could assist in the development of his claim.  The 
veteran was advised on several specific issues where he could 
assist, to include providing any evidence he had in his 
possession.  He was advised on specific forms of evidence to 
submit.  The veteran was also advised of the 
evidence/information necessary to establish an increased 
rating for his tuberculosis.  

The RO provided a second letter in May 2003.  The letter 
contained similar information to that of the prior letter.  
In addition, the veteran was advised of the elements 
necessary to establish service connection for his claimed 
chemical burns.  

The veteran responded to the RO with detailed statements in 
May and June 2003, respectively.

The veteran's claim for service connection for chemical burns 
was substantiated in August 2003 when he was granted service 
connection, assigned a 10 percent rating and assigned an 
effective date.  The veteran had not sought a specific 
disability rating or a particular effective date as a part of 
his original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required for the chemical burn issue.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The veteran expressed disagreement with the effective date 
and the denial of a compensable rating for his tuberculosis 
and was issued a statement of the case (SOC) in that regard 
in July 2004.  He appealed the decision in September 2004.  

The veteran's claim underwent additional development.  The RO 
wrote to him in February 2005.  The veteran was advised of 
the evidence necessary to establish entitlement to a higher 
rating and entitlement to an earlier effective date.

The Board finds that the veteran was provided with the notice 
required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran has not 
identified any source of evidence for treatment records.  He 
submitted several statements and additional evidence in 
support of his claim.  The veteran was afforded two VA 
examinations.  He was scheduled for a Travel Board hearing in 
this case but failed to report.  Neither the veteran he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.

I.  Earlier Effective Date

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

The veteran served on active duty from February 1943 to July 
1945.  He was discharged from service with a Certificate of 
Disability Discharge (CDD) in July 1945.  At that time he was 
recommended for discharge for residuals of a pre-existing 
fracture of the left patella.  However, a lesion was noted on 
a chest x-ray and he was ultimately discharged due to his 
tuberculosis.

The veteran was transferred to England in February 1944.  His 
service medical records (SMRs) reflect that he was initially 
evaluated for complaints of a skin disorder in March 1944.  A 
record from that time shows he was treated for acute and 
severe exudative dermatitis of the face, etiology unknown, at 
that time.  A second entry from March 1944 noted that 
dermatitis of the face was aggravated by the use of 
sulfanilamide powder.  The veteran was treated on several 
more occasions in England and returned to the United States 
in July 1944.

A Proceedings of Disposition Board, dated in October 1944, 
recorded the history of the veteran's skin disorder.  He was 
first treated for an eczematous condition in November 1943.  
He had erythema, scaling, infiltration and vesiculation on 
the right side of the neck and dorsum of the right hand.  It 
was noted to become worse following the use of sulfanilamide 
powder.  The veteran had been subject to periods of remission 
and exacerbation.  The assessment at that time (October 1944 
) was eczematous dermatitis, right side of the neck and 
dorsum of the right hand.  It was said to be chronic and 
moderate and of unknown etiology.  

The veteran was hospitalized for evaluation of his knee 
problem, and later for treatment of his tuberculosis from 
April to July 1945.  The report of physical examination at 
that time listed his skin as clear.  There was no mention of 
any type of chemical burn at this time, or as an item of 
prior history, in the records.  

The veteran submitted his claim for service connection for 
tuberculosis in July 1945.  He did not list any type of skin 
disorder as being the subject of the claim.  The veteran did 
list having received treatment for dermatitis in service.

The evidence of record shows that the status of the veteran's 
tuberculosis was examined on several occasions.  The 
veteran's dermatitis was not raised as an issue at those 
times or noted on any medical reports.

The veteran's current claim for service connection for 
residuals of chemical burns was received on April 11, 2003.  
The veteran asserted that he received chemical burns on his 
face and hands and that he was returned to the United States 
shortly before "VE Day" (victory in Europe).  

The veteran was afforded a VA examination in June 2003.  The 
examiner provided an impression that the veteran had severe 
chemical burns with post-inflammatory hyperpigmentation that 
occurred during service.  

The veteran was granted service connection for chemical burns 
with post-inflammatory hyperpigmentation by way of a rating 
decision dated in August 2003.  His effective date was 
established as of the date of his claim.  The veteran 
contends that he did not think the effective date was fair as 
his disability was something related to service.  

The veteran has not submitted any evidence or cited to any 
statute or regulation in support of his contention that he 
should have an earlier effective date.  He maintains that 
because his condition was manifest in service, his effective 
date should be back to that time.  However, there is no legal 
basis to award such an effective date.

The evidence of record is not disputed in that the initial 
claim for service connection for a skin disorder was received 
on April 11, 2003.  Thus there is no basis to establish an 
earlier effective date and the veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran was initially diagnosed with tuberculosis in 
April 1945.  At the time of his discharge from service in 
July 1945, his diagnosis was chronic, active tuberculosis of 
the lungs, right upper lobe, minimal.

The veteran was transferred to a VA hospital for further care 
and evaluation in July 1945.  After approximately three weeks 
of hospitalization, the veteran was discharged.  The report 
indicated that sputum samples were negative and that there 
were no physical findings, clinical symptoms, or x-ray 
evidence of pulmonary tuberculosis.

The veteran was granted service connection for his 
tuberculosis in March 1946.  The schedular criteria in effect 
at that time provided for graduated ratings for tuberculosis 
after it was determined to be inactive.  Public Law 90-493 
repealed section 356 of title 38 which provided graduated 
ratings for inactive tuberculosis.  However, the repealed 
section still applies in the case of any veteran who on 
August 18, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  See 38 C.F.R. §§ 4.89, 4.96, 
4.97 (2006).

In this case, the veteran's disability is evaluated under the 
schedular criteria for diseases of the lungs and pleura--
tuberculosis, pertaining to ratings for pulmonary 
tuberculosis entitled on August 19, 1968.  Under Diagnostic 
Code 6723, inactive pulmonary tuberculosis is to be evaluated 
based either upon the length of time since the active disease 
process, or upon the residual effects of the condition while 
active.  A 100 percent rating is warranted for active 
tuberculosis and for the two years following the date of 
inactivity.  Thereafter, for the next four years or up to six 
years after the date of inactivity, a 50 percent rating is 
warranted.  For the next five years, or to 11 years after the 
date of inactivity, a 30 percent rating will be granted.  A 
30 percent rating is also warranted for the diagnosis of far-
advanced lesions at any time while the disease process was 
active.  38 C.F.R. § 4.97.  

In cases where there were moderately advanced lesions during 
the active stage, or continued disability, emphysema, dyspnea 
on exertion or other impairment of health attributable to 
tuberculosis, a 20 percent rating will be warranted.  In all 
other cases, a noncompensable rating will be effectuated for 
inactive tuberculosis.  38 C.F.R. § 4.97, Diagnostic Code 
6723 (although 38 C.F.R. § 4.97 was amended, effective 
October 7, 1996, the criteria for rating pulmonary 
tuberculosis where a veteran was entitled to compensation on 
August 19, 1968, were not changed).

In this case, the veteran's chronic pulmonary tuberculosis 
was last shown to be active in July 1945.  There is no 
medical evidence of record to show that the veteran's 
tuberculosis was reactivated at any time since 1945.  At the 
time of his July 1945 discharge from the VA hospital, the 
veteran's condition was noted as pulmonary tuberculosis, 
chronic, minimal, inactive.  

There is no evidence of any type of pulmonary complaints from 
July 1945 until the veteran's current claim of April 2003.  
The veteran has not been hospitalized or treated for his 
tuberculosis.  Rather, he has complained that he has been 
diagnosed with sleep apnea and required to use a continuous 
positive air pressure (CPAP) machine to help him breathe.  

The veteran was afforded a VA respiratory examination in June 
2003.  The examiner noted the veteran's history of 
tuberculosis in service.  The veteran related that he had not 
been treated for tuberculosis since service.  He did say that 
if he was around a dry or dusty environment it was irritating 
to him.  He was on no medications for a lung condition.  The 
examiner noted that the veteran had been diagnosed with sleep 
apnea and used a CPAP machine.  The examiner's diagnosis was 
pulmonary tuberculosis, clinically diagnosed in 1945, 
inactive since 1945.  The examiner said that, clinically, he 
would conclude that this was a normal lung examination.  He 
said that he could not find any pulmonary problems clinically 
from the standpoint of symptoms that he would associate with 
the previous bout of tuberculosis.  The examiner stated that 
the veteran's sleep apnea was in no way related to the 
previous tuberculosis.  

A pulmonary function test was conducted after the VA 
examination in June 2003.  However, no lung disorder was 
diagnosed.

The evidence of record demonstrates that the veteran's 
tuberculosis remains inactive.  The only other respiratory 
disorder identified by medical evidence is the veteran's 
sleep apnea.  The VA examiner has stated that there is no 
relationship between the sleep apnea and the veteran's 
tuberculosis.  Upon a review of all of the evidence of 
record, there is no basis to assign a compensable disability.  
The veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an earlier effective date for service connection or an 
increased rating for inactive pulmonary tuberculosis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  





ORDER

Entitlement to an effective date earlier than April 11, 2003, 
for the grant of service connection for chemical burns, with 
post-inflammatory hyperpigmentation, is denied.

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis is denied.


REMAND

As noted supra, the veteran was first treated for a skin 
disorder in November 1943.  The treatment continued on 
through his discharge from service in July 1945.  At that 
time the veteran's skin disorder was diagnosed as chronic 
moderate eczematous dermatitis of the neck and dorsum of the 
right hand.  

The veteran did not identify any source of treatment for his 
skin disorder, other than what he received during service, 
when he submitted his claim.  The veteran has alleged that he 
suffers from very sensitive skin in the areas affected by his 
disorder.  He has said that he must be sheltered from 
sunlight and cannot use a computer, electrical typewriter, or 
cellular telephone because the sunlight and devices would 
burn his skin.  The veteran has said that his sensitivity is 
such that he cannot sit next to an individual operating a 
laptop computer on an airline flight.  His proximity to the 
computer screen causes him pain.  

The veteran was afforded a VA dermatology examination in June 
2003.  The veteran gave a history of suffering chemical burns 
while serving in England.  The veteran said he was sent to a 
vitiligo expert in the 1950's and was told there was no cure 
for his disorder.  The veteran also said he had tried many 
treatments without relief.  He did not relate having any 
current treatment.  The examiner said that the veteran was a 
white male with deep-pigmented, ill-defined patches on the 
dorsum of his hands, face and eyes.  There was severe 
erythema of the lateral neck.  

The examiner said that it was her impression that the veteran 
had severe chemical burns, with post-inflammatory 
hyperpigmentation, that occurred in service.  It was noted 
that the affected area involved "greater than 10 % with 
total body surface area in the exposed skin that was exposed 
to the chemicals are involved."  It appears the examiner was 
stating that the skin area involved was exposed skin and that 
it involved greater than 10 percent of the total exposed 
area.

The veteran's disability was rated under Diagnostic Code 
7806, used for evaluating skin disabilities involving 
dermatitis or eczema.  38 C.F.R. § 4.118 (2006).  In that 
regard, the rating criteria require specific findings 
regarding the percentage of the entire body area involved as 
well as the total area of exposed skin involved.  

The examiner also stated that the veteran had deep-pigmented 
patches without giving any specific size of the patches.  The 
Board notes that Diagnostic Code 7800 provides criteria for 
evaluating disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118.  Note (1) under Diagnostic Code 7800 
describes the eight characteristics of disfigurement for 
purposes of evaluation under 38 C.F.R. § 4.118.  Most of the 
characteristics require a specific measurement of the area of 
skin involved.  As the veteran's disability does involve his 
face and neck, information regarding the size of the area is 
pertinent to evaluating his claim for a higher rating.

In addition, the examiner noted that the veteran had 
subjective complaints of symptoms such as burning and pain as 
well as severe sensitivities but did not make any further 
comment.  

A new examination is required to provide the findings 
required for a full application of the rating criteria for 
Diagnostic Codes 7800 and 7806.  Also, the examiner must 
address the veteran's allegations of his sensitivities as 
detailed in his several lay statements.  If there are 
objective findings to support his contentions, a rating under 
38 C.F.R. § 3.321(b)(1) (2006) may be for consideration.




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatology examination to assess the 
current status of his skin disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies are to be performed.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should provide 
specific measurements of the total body 
area affected as well as the total 
exposed body area affected.   Further, 
the examiner must address the veteran's 
complaints of sensitivity to the sun, and 
the several electronic devices he has 
named.  A complete rationale for all 
opinions expressed should be provided

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
In so doing, the RO should consider 
whether an extraschedular rating is 
warranted, based on the results of the VA 
examination.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


